Citation Nr: 0633834	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  99-01 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
June 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from decisions of a Regional Office (RO) of the Department of 
Veterans Affairs (VA), that denied the benefit sought on 
appeal.

The Board remanded the case to the RO in June 2000 and in 
October 2003.  The case has since been returned to the Board 
for continuation of appellate review.

In correspondence received in August 2002 and again in March 
2006, the veteran reported that she had many times received 
treatment during service for temporomandibular joint (TMJ) 
dysfunction.  The Board believes that she may be seeking 
service connection for that condition.  The issue of service 
connection for a TMJ disorder has not been developed for 
appellate consideration.  Accordingly, it is referred to the 
RO for any action deemed appropriate.


FINDING OF FACT

A cervical spine disability was not demonstrated during 
service nor was arthritis of the cervical spine present to a 
compensable degree within the first postservice year; a 
cervical spine disability is also not linked to events or 
occurrences of service.  


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by service nor may arthritis of the cervical spine be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a March 2001 
letter from the RO to the appellant that was issued in 
connection with the initial RO decision in August 1998.  The 
letter informed the appellant of what evidence was required 
to substantiate the claim and of hers and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in her possession to 
the RO.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In this case, the 
claimant was provided the required VCAA notice by letter of 
March 2001, which was after the RO's August 1998 decision 
denying service connection for a cervical spine disability. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim. 

As for assisting her with her claim, the claimant's service 
medical records covering her period of active duty are 
on file, as are her VA medical records.  Additionally, the RO 
sought to obtain additional evidence from government medical 
facilities.  In this regard, the RO again contacted the 
National Personnel Records Center (NPRC) and requested any 
clinical records of treatment of a cervical spine disability 
the veteran might have received following her discharge from 
active duty, during the period from June 1991 to January 
1993, at the medical health care facility at Dover Air Force 
Base in Delaware.  NPRC advised that no records of the 
claimed treatment were found.  As well, pursuant to the 
Board's October 2003 remand, the RO obtained the veteran's 
medical treatment records, dated from 2000 to 2004, from the 
Sierra Nevada, VA health care system.

There is no indication that other Federal department or 
agency records exist that should be requested.  Medical 
records from private treatment sources have been obtained.  
There is no indication that any pertinent evidence was not 
received, which is obtainable.  Therefore, the duty to notify 
of inability to obtain records does not arise in this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran maintains that she developed a cervical spine 
disability as a result of years of stress on the neck while 
performing her military duties.  She points out that she was 
in the dental service during much of her time in the 
military.  She notes that dental service workers took part in 
casualty drills that involved carrying litters with patients.  
She states that she participated many times in moving 
patients from the "cracker box" to a triage area, and then 
to a staging area.  She reports that missile duty was her 
next major assignment after the dental service.  She states 
that she had to carry heavy equipment, which contained launch 
codes, out to the field during missile drills.  

The veteran's service records reflect that she served as a 
Dental Superintendent for 11 years and 5 months of her 
military service.  They indicate that she was involved in the 
transportation of injured soldiers.  

Additionally, service medical records show that clinical 
evaluations of the veteran's neck and spine were normal at 
the time of her May 1969 service entrance medical 
examination.  In November 1970, it was noted that her neck 
glands were swollen.  A May 1975 record shows that she was 
assessed as having a muscle strain in her right shoulder.  In 
November 1980, she was diagnosed as having chronic 
cervicitis. 

A February 1981 service department record shows that a 
cervical biopsy revealed that the veteran had moderate 
cervical dysplasia.  In March 1982, she was treated for a 
moderate to severe cervical muscle spasm.  The impression was 
somatic cervical dysfunction.  A July 1982 record shows that 
she was seen with complaints of a stiff neck.  She was 
assessed as having a cervical strain.  An April 1983 record 
includes a notation that she was a member of a Clinical 
Medical Control Center where she made decisions regarding the 
proper dispatch of ambulances and medical specialty teams. 

The May 1991 service separation medical examination shows 
that clinical evaluations of her neck and spine revealed 
normal findings.  In the accompanying Report of Medical 
History, the veteran indicated that she had a history of head 
injury, recurrent back pain and arthritis, rheumatism or 
bursitis.  The examiner commented that scoliosis was 
identified in 1981.

VA outpatient treatment records show that the veteran was 
seen with complaints of neck pain in December 1991.  At that 
time, an examination revealed left anterior cervical 
adenopathy.  On VA medical examination in January 1992, 
clinical evaluation of the veteran's neck revealed that it 
was supple.

Additional VA outpatient treatment records show that the 
veteran was seen with complaints of neck pain in October 
1995.  At that time, she was assessed as having a probable 
musculoskeletal strain.  She was again seen with complaints 
of neck pain in January 1998.  At that time, an examination 
of her cervical spine revealed that it had a decreased range 
of motion.  The impression was cervical spine dysfunction.  
Later that month, an X-ray examination of her cervical spine 
revealed mild scoliosis, slightly altered mid-cervical 
relationships, and advanced osteoarthritic changes with 
intervertebral narrowing and multilevel osteophytic neural 
foraminal infringement.  In February 1998, it was noted that 
the veteran had a long history of neck pain.  Later that 
month, a magnetic resonance imaging (MRI) study of her neck 
revealed a mild kyphotic curve which extended from C3-C6, a 
decreased T2 signal at C4-C5, a mild disc bulge at C3-C4, a 
left disc bulge or osteophyte at C4-C5 which caused a mild 
deformity of the thecal sac, and a mild disc bulge or 
osteophyte at C5-C6.

On VA medical examination in April 1998, the veteran's 
cervical spine was painful on motion.  Her range of cervical 
motion was right lateral motion to 40 degrees, left lateral 
motion to 20 degrees, right rotation to 35 degrees, and left 
rotation to 30 degrees.  It was noted that her left 
sternocleidal muscle was higher than her right one and that 
the strength in her shoulders and head was decreased.  The 
impression was chronic cervical strain with osteoarthritic 
changes seen on X-ray.

At her February 1999 hearing, the veteran testified that she 
was a qualified first aid and dental technician for nearly 11 
years of her military service.  She also testified that, as a 
dental technician, she was in charge of a team which 
transported injured soldiers during mass casualty exercises.  
She reported that she experienced neck problems during and 
after her military service.

In view of the evidentiary record mentioned above, the Board 
remanded the case in June 2000, in order to obtain medical 
opinion about the etiology of degenerative changes of the 
veteran's cervical spine.  A VA orthopedic examination was 
scheduled in October 2001, pursuant to the Board's remand for 
evidentiary development.  Her history was obtained.  Clinical 
and x-ray examinations were performed.  The diagnosis was 
degenerative osteoarthritis of the cervical spine.  The 
examiner was of the opinion that the veteran's arthritis of 
the cervical spine was not related to her military service.  
This opinion was based on the fact that she had not sustained 
an inservice injury and that she was not in a military 
specialty that would have increased her risk for cervical 
spine injury.  The examiner added that, even though the 
veteran was involved in casualty drills and carried litters, 
this activity would not have stressed her cervical spine as 
likely as it would have stressed her entire back.  

The examiner went on to note that, in 1992, physical 
examination of the veteran's spine was normal.  It was the 
examiner's assessment that the pain and minimal limitations 
the veteran experienced with her back were consistent with an 
aging back.  The examiner concluded that it was not as likely 
as not that the veteran's cervical spine disability began 
during military service or was the result of some incident or 
incidents that occurred during her military service.   

The veteran received dental training during military service 
and performed medical duties for many years while she was on 
active duty.  Accordingly, the Board shall regard her 
testimony about the etiology of her cervical spine disorder 
as competent medical evidence.  

In this case, a VA physician determined that the veteran's 
cervical spine disability neither had its onset in service 
nor was related to any event or occurrence of service, 
including the claimed, accumulated wear and tear of years of 
litter bearing duty.  The VA physician is a specialist in 
orthopedics.  He provided a definitive opinion with a 
rationale, which is supported with specific examples from the 
veteran's medical records.  The orthopedist also reviewed the 
veteran's entire claims file.  His opinion is persuasive and 
supported by the medical evidence. 

By contrast, the Board assigns little probative weight to the 
opinion from veteran herself about the etiology of her 
cervical spine disability.  Her rationale for the development 
of a cervical spine disability is based on a supposition 
about wear and tear upon the cervical spine, allegedly 
produced by years of carrying litters, while performing 
medical duties.  However, that rationale was explicitly 
rejected by the VA orthopedist.  

The United States Court of Appeals for Veterans Claims has 
stated that an opinion may be reduced in probative value even 
where the statement comes from someone with medical training, 
if the medical issue requires special knowledge.  See Black 
v. Brown, 10 Vet. App. 279 (1997); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches).  The veteran 
does not assert that she had training in orthopedics.  In 
all, the veteran's opinion about the etiology of her cervical 
spine disability is simply not entitled to as much probative 
weight as that of the VA orthopedist.  

Received in February 2003 were statements from family members 
and from associates in the work place.  They relate that the 
veteran experienced pain, stiffness and limitation of motion 
of the neck; as well, she lost time from work because of her 
neck problems.  The veteran's mother pointed out that the 
veteran complained of neck pain while home on leave during 
military service.  Her husband remarked that the veteran's 
neck problems started long before 1991, adding that a review 
of her active duty medical records would substantiate service 
onset of a neck disorder.  

The veteran has provided statements from family members and 
work place associates in support of her contention that her 
current cervical spine disability had its onset in service or 
is related to military service.  The statements from these 
individuals, to the extent they address the etiology of the 
veteran's cervical spine disability, amount to opinions about 
a matter of medical causation.  There is no indication from 
the record that any of these individuals has medical training 
or expertise.  As lay persons, they are not competent to 
offer a medical opinion regarding the diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Added to claims file in April 2006 were articles from the 
internet provided by the veteran.  Cumulatively, this 
treatise evidence indicates that dental practitioners, 
including dental hygienists, experience a high incidence of 
repetitive motion, work-related musculoskeletal disorders.  
It was stated that repeatedly adopting static and unbalanced 
postures, as were involved in performing dental procedures, 
could eventually damage muscles and joints in the shoulders, 
neck and back; in turn, this process could result in various 
disorders, including cervical disc degeneration.  In a 
statement accompanying the articles from the internet, the 
veteran pointed out that she had been in the dental service 
for 11 years while in the military, during which time she had 
worked as a dental hygienist or assisting dentists.  

The Board does not dispute the validity of this treatise 
evidence.  But the evidence does not indicate that, in the 
veteran's particular case, the development of degenerative 
changes of her cervical spine were necessarily attributable 
to the tasks she performed in military service, including 
those of a dental worker.  Rather, the treatise evidence 
merely raises the possibility that repetitive motion tasks 
the veteran performed might have played a part in the 
etiology of her cervical spine disability.  And this will not 
suffice.  Instead, the treatise evidence must discuss generic 
relationships with a degree of certainty such that under the 
facts of this particular case there is at least a plausible 
causality based on objective facts rather than on 
unsubstantiated lay medical opinion.  See, e.g., Wallin v. 
West, 11 Vet. App. 509, 514 (1998).  See also Timberlake v. 
Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 
212 F.3d 1255, 1265 (Fed. Cir. 2000)).  So even considering 
this evidence, there still is no probative medical opinion 
indicating that, in this particular case, the veteran's 
current cervical spine disability is attributable to any 
incident or experience of military service.  

For the reasons discussed above, the claim for service 
connection for a cervical spine disability must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for a cervical spine disability is denied.  


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


